Exhibit 10.3





EXCLUSIVE IMPORTATION AND MARKETING AGREEMENT



This Exclusive Importation and Marketing Agreement (the “Agreement”) is
effective the 30th day of April 2010.

BETWEEN:

QUADRA ENERGY SYSTEMS INC. (the "Company"), a company organized and existing
under the laws of Belize, with its registered office located at No. 5 New Road
P.O. Box 388 Belize City, Belize.

AND:

7510446 CANADA INC. (the "Importer"), a company organized and existing under the
laws of Canada with its head office located at:1112 West Pender Street. #610,
Vancouver, B.C. Canada V6E 2S1

A.       WHEREAS: The Company is owner and manufacturer of the QES2000 System
which is an innovative, secure, efficient and proven method of converting waste
organic materials into marketable energy products or by-products or an efficient
cost effective method of disposing of waste organic materials in a safe,
non-polluting, non toxic method compatible with all environmental standards as
more particularly described in Schedule "A", and the QES2000 Plant which is more
particularly described in Schedule "B".

B.       AND WHEREAS the Company is also owner and manufacturer of the QES
gasification system which is an innovative, secure, efficient and proven method
of converting Municipal Solid Waste ("MSW") into synfuel suitable for a gas
turbine capable of generating electricity

C.       AND WHEREAS the QES2000 System has many applications including,
disposal of electronic waste, soil remediation and is designed to answer the
global challenge of waste management of MSW, which includes petrochemical
compounds such as plastic waste, green waste, coal and tires while providing
high recycled-content products and usable forms of power.

D.       AND WHEREAS the Company manufactures. under various names including
without limitation its Products defined herein as "QES-Production-Units" under
the following trade names:



  The “QES2000 Converting Unit”
The “QES2000 System”
The “QES2000 M System”
The “QES200 Utility Unit”
The “QES2000 Plant"





1



--------------------------------------------------------------------------------

E.      AND WHEREAS the Importer has experience and expertise in the importation
of products manufactured by others, into Canada;   F.      AND WHEREAS the
Company wishes to engage the services of the Importer to market the
QES-Production-Units manufactured by the Company into Canada and the Importer
wishes to do so;   G.      AND WHEREAS both parties wish to set out in writing
the terms and conditions of their arrangement:  

NOW THEREFORE THE PARTIES HERETO AGREE AS FOLLOWS:

1. The Preamble to this Agreement shall form an integral part hereof as if at
length recited herein.     The Company hereby grants the Importer the exclusive
rights to import, market, sell and distribute all QES-Production-Units
manufactured from time to time by the Company to products and parts relating to
or derived from the Company's acquired rights under the Technology Purchase
Agreement under Section A. and the Taiwan Patent No. 285138 or US Patent No.
7632471 and any modifications, improvements or substitute products now or in the
future made, including without limitation the products described in the preamble
but not limited to all models that are related products and parts invented and
relating to the aforesaid Patents (collectively, the "QES-Production-Units''),
in Canada, and the Importer hereby undertakes to import, market, sell and
distribute the Product-Units in Canada. Importer agrees to exercise its best
efforts to develop the largest possible market for the QES-Production-Units in
Canada and shall continuously offer, advertise, demonstrate and otherwise
promote the marketing the Production-Units in Canada.     2.      The Purchase
Price for the following Products are:     (a)      Price of the QES 2000 Systems
sold to the Importer   The QES2000 System is sold FOB Company Plant and delivery
shall be made in approximately eight (8) to twelve (12) months after the
confirmation of each order or purchase, subject to matters which are beyond the
control of the Company at the price set out below:     Price per each QES2000
System is to be agreed to by the Parties from time to time subject to the terms
and conditions contained in this Agreement.     (b)      Price of the QES 2000
System Plant sold to the Importer   The QES2000 System Plant is sold FOB Company
Plant and delivery shall be made in approximately eight (8) to Twelve (12)
months after the confirmation of each order or purchase. subject to matter which
are beyond the control of the Company at the price set out below;     (c)     
Price per QES2000 Plant is to be agreed to by the Parties from time to   time,
subject to the specifications and terms and conditions contained in this  

2

--------------------------------------------------------------------------------



  Agreement.



         (d) Manufacturers Price consistency among all Joint Venture Areas QES
warrants to the Importer a worldwide manufacturer price discipline of all
international in scope, CI guarantees to the Importer that:     (i)      any
Distributor or Joint Venture partner for any QES-Production-Units or QES
products worldwide will receive a "First Order Discounted Purchase Price" only
for the Units listed and purchased within the first purchase order and no
QES-Production-Units, manufactured or assembled or sold worldwide by QES, will
be sold below the manufacturer price quoted by QES within a timeframe of two
years, unless the difference in the price charged to the Importer and the lowest
price available anywhere for the same product, upon reasonable evidence that
such lowest price was made available within another JV-Area; (ii)      the
Importer can give those insurances to any of its customers or joint venture
partners.   (e)      Protection of Exclusivity QES will always protect its,
direct or through affiliated companies, contracted Importers or Distributors
exclusivity within its territory or agreed upon geographical area and defend
every infringement of the Distributor's Exclusivity vigorously;      (f)
Purchase Price Increase  A purchase price increase of any of the Company's
QES-Production- Units is subject to the Company reviewing and adjusting the
price structure and if necessary adjusting the price by 6 months notice in
writing delivered to the Importer so as to reflect any price increases in
materials, parts, components, labor or transportation or Currency deflation of
the US Dollar on competitive bases in relation to local suppliers for non
patented parts and auxiliary equipment. The price in effect as of the date of
Importer's receipt of notice of such price change shall remain applicable to all
orders received by Company prior to that effective date.

3.        The Purchase Price for all QES-Production-Units shall be paid in
either of the following templates but may be adjusted from time to time upon the
written approval of the Parties:

(I.)    By Cash or Money Order       When Due  (a.) Irrevocable Deposit on date
determined within the Purchase
 and Sales Agreement (the "Purchase Order Date") 10% of Purchase
Price  (b.) Second Installment on before the 60 days following the
 Purchase Order Date 20% of Purchase
Price  (c.) Third Installment on substantial completion of component
 parts as certified by the Company's engineer which is to occur an
 estimated 3 to 4 months from the Purchase Order Date 30% of Purchase
Price
 


3

--------------------------------------------------------------------------------

(d.) Fourth Installment on completion of assembly of all
component parts as certified by the Company's engineer and
confirmed by Purchaser after optional visual demonstration and
inspection of Purchaser's representative which is to occur an
estimated 5-6 months from the Purchase Order Date. 15% of Purchase
Price
 
 
  (e.) Fifth Installment upon receiving and installing the
Production-Unit at Purchaser's Plant by Company and preparing
the Production-Unit for Commercial Production - estimated 8- 2
months from date of signing of purchase Agreement. 15% of Purchase
Price
 
  (f.) Sixth Installment upon Commercial Production, as defined
under (I.),(g.) of this table, is certified by the Operator's and
Company's designated engineer. 10% of Purchase
Price
  (g.) Commercial Production for this Agreement refers to the
production of marketable products hereinafter defined as
"'QES2000-System-Products" on a sustainable basis. The
Commercial Production is reached if for each QES-Production-
Unit installed, on the last day of a period of 40 consecutive days in
which, for not less than 30 days, the Production-Unit converted
the requested and specified tonnage of Feed Stock into QES2000-
System-Products at 90% of its rated processing production
capacity;  
 
 
 
 
 
 
 
 


OR

(II.) By Irrevocable Letter of Credit (LC) in the amount of the Purchase Price
in USD

The terms of the LC shall be acceptable to the Company and its Bankers and shall
include the following terms:         (a)      Irrevocable (b)      Transferable
(c)      Divisible (d)      Payable upon the same terms with the same progress
payments required as those set forth as a cash purchase.

If the price for any Product is not set forth herein and Importer nevertheless
orders such a QES-Production-Unit from Company. the parties hereby evidence
their intention thereby to conclude a contract for the sale of that
QES-Production-Unit at a price to be determined by the Parties and mutually
negotiating in good faith and confirmed in writing.

The Importer shall place orders with the Company in writing for such quantity
and type of QES-Production-Units as it, in its sole discretion, determines are
required to meet its marketing, sales and distribution obligations in Canada.
The Company agrees to ensure an adequate supply of all QES-Production-Units to
fill such orders from the Importer within 8 to 12 months from receipt of each
order, save and except for special orders, which shall be handled on a
case-by-case basis.

4.        Term: This agreement shall be for a term of 30 years from the date of
signing this agreement and shall be automatically renewed for a further term of
I O years on the same

4

--------------------------------------------------------------------------------

terms and conditions excepting, terms dealing with price unless terminated by
either party upon 60 days prior written notice .

5.        Termination: This agreement shall terminate Without notice upon the
happening of any of the following events:

         a)      The filing of a voluntary petition in bankruptcy or insolvency
by either party; b)      The corporate dissolution of either party; c)      The
adjudication of either party as a bankrupt or insolvent; d)      The appointment
of a receiver for either party; e)      The making of either party of a general
assignment for benefit of creditors; or f)      The admission by either party in
writing of inability to meet debts as they mature.

6.        The Company shall direct all orders and enquiries received from
customers or prospective customers located or operating in Canada to the
Importer. The Importer shall have sole and unfettered discretion to determine,
to implement and adjust the terms and conditions of a purchase agreement in
coordination with the Company from time to time, as deemed necessary by the
Importer, the means and methods used to market, distribute and sell the
QES-Production-Units in Canada.

7.        The Company shall make available to the Importer all technical
information, including without limitation the ingredients, composition, quality
control parameters, and shall update from time to time, the whole as requested
by the Importer in order to permit the Importer to prepare for the Canadian
authorities such documentation as may be required by them for the issuance to
the Importer of any importation or other permits required for the performance of
its' obligations hereunder in Canada. The Importer shall use its best efforts to
obtain any such permits as may be so required, which shall be an obligation of
means and not of result. All such permits shall at all times be and remain the
sole and exclusive property of the Importer. and may not be transferred.
assigned or otherwise alienated without the Importer's prior written consent.
which may be withheld.

8.        The Importer shall translate all information required of the
QES-Production-Units in connection with the application for a permit from the
Country of Manufacture authorities to import the Production-Units into Canada,
as well as all information necessary for the packaging and labeling of
QES-Production-Units to be sold in Canada. the whole at no additional cost to
the Company, but provided however that the Importer shall have and retain the
copyright in all such translations into English.

9.        All market surveys, client lists, and related information prepared,
compiled or otherwise generated by the Importer shall be and remain its sole and
exclusive property both throughout the term of this Agreement and following its
termination.

10.        Delivery: Title and Risk of Loss: All deliveries of
QES-Production-Units sold by Company to Importer pursuant to this Agreement
shall be made F.O.B. the Delivery Point at the Company's Manufacturing Plant,
and title to and risk of loss of QES-Production-Units shall pass from Company to
the Importer at the Delivery Point. Importer shall be responsible for arranging
all transportation of QES-Production-Units ,

5

--------------------------------------------------------------------------------

but if requested by Importer, Company shall, at Importer's expense, assist
Importer in making such arrangements. Importer shall also procure insurance for
the transportation of the QES-Production-Units , and such insurance shall be of
a kind and on terms current at the port of shipment. In the event that Company
is requested to assist Importer in arranging for transportation, Importer shall
reimburse Company for all costs applicable to the QES-Production-Units following
their delivery to Importer, including, without limitation, insurance,
transportation, loading and unloading, handling and storage. Importer shall pay
all charges, including customs duty and sales tax, incurred with respect to the
QES-Production-Units following their Delivery to the carrier or forwarder.

11.        Relationship of Parties: In the performance of the services
contemplated herein, the Importer is and shall act as an independent contractor,
maintaining full responsibility and complete control over its activities and
those of its employees, agents and servants, if any, and assuming responsibility
for all expenses incurred in connection therewith. The Importer is not and shall
not act as an employee or servant of the Company, and the Importer consequently
does not have, and shall not hold itself out as having. any right, power or
authority to create any contract or obligation, either express or implied. on
behalf of, in the name of or which is binding upon the Company other than
obligation entered into under purchase contract in respect to the sale of a
QES-Production-Unit within the terms of this Agreement .

          a.      Importer shall, at its own expense, during the term of this
Agreement and any extension thereof, maintain full insurance under any Workmen's
Compensation Laws effective in the Province or other applicable jurisdiction
covering all persons employed by and working for it in connection with the
performance of this Agreement, and upon request shall furnish Company with
satisfactory evidence of the maintenance of such insurance.   b.      Importer
accepts exclusive liability for all contributions and payroll taxes imposed by
the Government of Canada or any Province or other payments under any laws of
similar character in any applicable jurisdiction as to all persons employed by
and working for it.   c.      Nothing contained in this Agreement shall be
deemed to create any partnership or joint venture relationship between the
parties.  

12.        Competing QES-Production-Units: Importer agrees that it will not
distribute or represent any QES-Production-Units in Canada which compete with
the QES-Production-Units during the term of this Agreement or any extensions
thereof as long as such endeavors do not infringe on patent rights of the in
respect to the QES-Production-Units or the QES2000-System-Products.

13.        Advertising: Importer shall be entitled, during the term of this
Agreement and any extension thereof, to advertise and hold itself out as an
authorized exclusive Importer and Distributor of the QES-Production-Units and
exclusive Distributor and Marketer of all QES2000-System-Products. At all times
during the term of this Agreement and any extension thereof, Importer has the
right to use the Trademarks in all advertisements and other activities conducted
by Importer to promote the sale of the QES-Production-Units .

          a.      Importer shall submit examples of all proposed advertisements
and other promotional materials for the Production-Units to Company for
inspection and Importer shall not use any such advertisements or promotional
materials  

6

--------------------------------------------------------------------------------

    without having received the prior written consent of Company to do so.     
b.      Importer shall not, pursuant to this Agreement or otherwise, have or
acquire any right, title or interest in or to Company's Trademarks in order to
use under the terms of this Article 13.   14.      Importer Sales, Service and
Storage Facilities:     a.      Importer shall, at its expense, engage and
maintain a sales, service and parts handling organization in Canada at its
choice or such other country as agreed to by the Company, staffed with such
experienced personnel as are necessary to enable Importer to perform its
obligations under this Agreement.     b.      Importer shall, at its expense,
maintain facilities and personnel in Canada or such other country agreed to by
the Company that will enable it promptly and satisfactorily to perform, at a
reasonable price, all inspection, maintenance and other necessary servicing of
QES-Production-Units sold by Importer. To assist Importer in the discharge of
this service and maintenance function, Company shall provide service and
maintenance training. without charge, to any reasonable number of Importer's
personnel and/or the first Importer's key customer as Importer shall designate.
 

          c.      Importer shall, at its expense, at all times store and
maintain its inventory of QES-Production-Units in accordance with current,
applicable instructions issued by Company from time to time. Importer shall keep
in stock an adequate supply of Spare Parts and Accessories for the servicing of
Goods. During the Warranty period under Section 15., no Spare Parts or
Accessories not manufactured by Company shall be used in connection with the
QES- Production-Units unless they have been approved in writing by Company.    
d.      Importer shall, at its expense, deliver one copy of Company's current,
applicable operation and maintenance manual to each Customer at the time of sale
and, at that time, Importer shall, at its expense, fully explain and demonstrate
to the customer the proper method of operating and maintaining the
QES-Production-Units.   e.      Importer shall mail to Company, during the term
of this Agreement and any extension thereof, prompt written notice of the
address of each location at which QES-Production-Units are stored, and the
address of each facility established by Importer to sell and service the
QES-Production-Units .     Company may, through its designated agent, inspect
all such locations and facilities and the operations conducted therein during
normal business hours and at time periods coordinated with the Customer.   15. 
Period: Disclaimers and Warranty

Warranty is subject to Company's standard 12 month warranty as set out below and
subject to the proviso that the purchased QES-Production-Units are used in
accordance with the conditions of use and for the purposes designed.

7

--------------------------------------------------------------------------------

Company warrants to the purchaser of the QES-Production-Units that for the
Warranty Period (as defined below), the QES-Production-Units will be free from
material defects in materials and workmanship. The foregoing warranty is subject
to the proper installation, operation and maintenance of the
QES-Production-Units in accordance with installation instructions and the
operating manual supplied to the Importer. Warranty claims must be made by the
Importer or its Customer in writing within 15 days of the manifestation of a
problem. Company's sole obligation under the foregoing warranty is, at Company's
option, to repair, replace or correct any such defect that was present at the
time of delivery. The "Warranty Period" begins on the date the
QES-Production-Unit is certified for Commercial Production and continues for
twelve (12) months.

         a.      Any repairs under this warranty must be conducted by an
authorized Company service representative.   b.      Excluded from the warranty
are problems due to accidents, misuse, misapplication, storage damage,
negligence, or modification to the QES Production-Unit or its components.    
c.      Company does not authorize any person or party to assume or create for
it any other obligation or liability on behalf of the Company in connection with
the QES-Production-Unit except as set forth herein.   d.      WARRANTY HEREIN IS
EXCLUSIVE AND IN LIEU OF ALL OTHER INDEMNITIES OR WARRANTIES, WHETHER EXPRESS OR
IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.     e.

LIMITATION OF LIABILITY: IN NO EVENT SHALL COMPANY BE LIABLE FOR ANY INDIRECT,
INCIDENTAL, PUNITIVE, SPECIAL, CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOSS OF
PROFITS, REVENUE, OR USE INCURRED BY IMPORTER OR CUSTOMER OR ANY THIRD PARTY,
WHETHER IN AN ACTION IN CONTRACT, OR TORT, OR OTHERWISE EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. COMPANY'S LIABILITY FOR DAMAGES ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT SHALL IN NO EVENT EXCEED THE PURCHASE PRICE OF
THE DEFECTIVE QES-PRODUCTION-UNIT. THE PROVISIONS OF THIS AGREEMENT ALLOCATE THE
RISKS BETWEEN COMPANY, IMPORTER AND IMPORTER'S CUSTOMER. COMPANY'S PRICING
REFLECTS THIS ALLOCATION OF RISK AND BUT FOR THIS ALLOCATION AND LIMITATION OF
LIABILITY, COMPANY WOULD NOT HAVE ENTERED INTO THIS AGREEMENT.

16.        Training of Importer: As promptly as practicable after execution of
the Agreement, Company shall transmit to the Importer information, materials,
manuals and other technical documents necessary to enable Importer to perform
its obligations under this Agreement and, in particular, to carry out the
warrant}- repairs pursuant to ARTICLE 14 of this Agreement. Throughout the term
of this Agreement and any extension thereof, Company shall continue to give
Importer such technical assistance as Importer may reasonably request. Importer
shall reimburse Company for all reasonable out-of-pocket expenses incurred by
Company in providing technical assistance. The Company at the

8

--------------------------------------------------------------------------------

request of the Importer and at Company's sole discretion, assist the Importer
financially by lending working capital to assist the Importer in complying with
the terms of this Agreement.

17.        The Importer retains the right, in its sole and unfettered
discretion, to assign its rights or delegate its performance hereunder to a
third party chosen by the Importer, without being required to obtain the prior
written consent of the Company. Any assignment or delegation by the Company of
its rights or performance hereunder, or any sale of the business, assets or
shares of the Company, including without limitation one or more of the product
rights, formulae, name of the Company or of the QES-Production-Units, or any
amalgamation or merger of the Company with any third party shall in all such
cases be subject to the assumption by such third party of all obligations of the
Company to the Importer pursuant to this Agreement. failing which such
transaction shall be null and void as regards the Importer.

18.        All notices, Requests, demands and other communications hereunder
shall be made in writing with specific reference to this Agreement and shall be
deemed to have been delivered on the date of their delivery, if by hand, with a
signed acknowledgment of receipt of delivery; or on the Three (3) business day
after their transmission, if sent by telex, telegraph or facsimile; or on the
Seven (7) business day after the day on which they were mailed by first class,
certified or registered mail, if sent by mail, as follows:

if to the Company:
No. 5 New Road P.O. Box 388 Belize City, Belize.
Facsimile: [702 216 6001]

if to the Importer:
1112 West Pender Street, #610, Vancouver. B.C. Canada V6E 2S1
Facsimile: [1 604 697 8898]

or to such other address or addresses as may be specified from time to time in a
written notice given by such other party.

19.        This Agreement shall be binding upon the parties hereto, their heirs,
executors, legal representatives, administrators, successors and permitted
assigns.

20.        This Agreement may be executed in counterparts and each executed copy
of this Agreement shall be considered an original, but such copies together
shall constitute but one and the same instrument.

21.        Each of the Articles, sections and subsections of this Agreement
shall be interpreted separately and the invalidity of any one shall not affect
the validity of this Agreement and the other terms and conditions contained
herein.

22.        This Agreement shall be governed by and interpreted in accordance
with the laws of the Laws of the Province of British Columbia and the laws of
Canada applicable therein, and the parties hereby irrevocably nominate the
courts of the Province of British Columbia as the appropriate jurisdiction to
hear any dispute which arise under or in connection with this Agreement.

23.        Force Majeure : The Company shall not be liable hereunder for delays
in the performance of its manufacturing or delivery obligations caused by
unforeseen

9

--------------------------------------------------------------------------------

circumstances beyond its control, including, but not limited to, Acts of God,
wars, riots, strikes, floods, shortages of labor or materials, labor disputes,
inevitable accidents, governmental restrictions or other causes beyond the
Company's control.

IN WITNESS WHEREOF, each party to this agreement has caused it to be executed on
the date indicated above.

QUADRA ENERGY SYSTEMS INC. 7510446 CANADA INC.         /s/        Authorized
Signatory                   /s/        Authorized Signatory               
   Authorized Signatory    Authorized Signatory     - Signed on April 30, 2010.


10

--------------------------------------------------------------------------------

This is Schedule “A” to that certain Importation and Marketing Agreement dated
the 30th day of April 2010

Description of the QES2000 System:

The QES2000 System for “Energy Conversion and Waste Disposal Technology” is a
designed leading edge PYROLYSIS technology enabling efficient to convert organic
waste to fuel and valuable by- products such as activated carbon, fertilizer,
producing no air pollution or ash to be land filled. It is designed to answer
the global challenge of waste management of MSW (Municipal Solid Waste), which
includes petrochemical compounds such as plastic waste, green waste, coal and
tires while providing high recycled-content products and usable forms of power.
  The QES2000 System for Energy Conversion and Waste Disposal Methodology
consists of:     ·      A combined two stage pyrolysis methodology into one
system.     ·      An advanced combination of thermal cracking and steam
cracking technologies.     ·      The first stage of the proprietary pyrolysis
methodology deals with energy conversion.     ·      The second stage of the
proprietary pyrolysis methodology deals with the removal of mercury and
activated carbon.     ·      The end products are: Fuel oil       Carbon black /
activated carbon Fuel gas   QES proprietary and leading MSW gasification
technology converting MSW into synfuel, suitable for a gas turbine generating
electricity.

The QES2000 System consists of the following including installation and training
of operators, provided however the customer is responsible for electrical and
mechanical installations required to connect to the equipment:

40 Feet Container platform QES2000 REACTOR Gas & Oil furnace Heat Exchanger Oil
& Gas treatment system


11

--------------------------------------------------------------------------------

Oil & Water treatment system Container modification costs System installation
and piping costs Air Pollution Control System Central Control System
Transportation costs ( estimated) Labor Technology chip - Control Panel (Taiwan)


ADDITIONAL EQUIPMENT : Factory steel platform construction Loading System
Unloading Conveyor with magnetic separator Belt Conveyor (15m) Waste water tank
and treatment System QES Advanced carbon enhancement system Breaker & cutting
machine QES System Installation & QES Piping Transportation costs ( estimated)


12

--------------------------------------------------------------------------------

This is Schedule “B” to that certain Importation and Marketing Agreement dated
the 30th day of April 2010

Description of the QES2000 Plant:

The QES2000 Plant consists of the QES2000 System plus the additional items
described herein and includes installation and training of operators: Provided
however the Customer is responsible for all mechanical and electrical
installations necessary to connect to the equipment.

40 Feet Container platform QES2000 REACTOR Gas & Oil furnace Heat Exchanger Oil
& Gas treatment system Oil & Water treatment system Container modification costs
System installation and piping costs Air Pollution Control System Central
Control System Transportation costs ( estimated) Labor Technology chip - Control
Panel


ADDITIONAL EQUIPMENT : Factory steel platform construction Loading System
Unloading Conveyor with magnetic separator Belt Conveyor (15m) Waste water tank
and treatment System QES Advanced carbon enhancement system Breaker & cutting
machine QES System Installation & QES Piping Transportation costs ( estimated)
QES2000 - PLANT DESIGN                              AND INSTALLATION Design &
Installation costs


13

--------------------------------------------------------------------------------

OPTIONAL EQUIPMENT Weight Measurement Scale Oil storage tank and pumping system
Magnetic separators for after processing Waste Separators and Selection System
Forming machine Carbon black grinding system Moisture removal system


14

--------------------------------------------------------------------------------